JUDGMENT

This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments of the parties. The court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C.Cir. R. 36(d). It is
ORDERED and ADJUDGED that the judgment of the district court be affirmed.
Trevor Burt appeals from the district court’s order granting summary judgment in favor of defendants in his employment-discrimination suit. Upon de novo review, we affirm for the reasons given in the district court’s opinion. See Burt v. Nat’l Republican Club of Capitol Hill, 828 F.Supp.2d 115 (D.D.C.2011).
The Clerk is directed to withhold the issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. R. 41(a)(1).